United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.H., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Buffalo, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
David W. Covino, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-2086
Issued: September 29, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On July 21, 2008 appellant, through his counsel, filed a timely appeal from the merit
decision of the Office of Workers’ Compensation Programs dated June 3, 2008 wherein the
Office terminated appellant’s compensation benefits. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3(d)(2), the Board has jurisdiction to review the merits of this case.
ISSUE
The issue is whether the Office properly terminated appellant’s compensation benefits on
the grounds that she refused an offer of suitable work pursuant to 5 U.S.C. § 8106(c).
On appeal, appellant’s attorney contends that the Office improperly accepted the opinion
of Dr. David P. Nichols, a Board-certified orthopedic surgeon, as a second opinion and the
opinion of Dr. Jerry J. Tracy, III, as an impartial medical examiner, as these doctors’ reports
contradicted the statement of accepted facts. Counsel also contends that there was never a
conflict between appellant’s treating physician and the second opinion physician, so the case

should never have been referred to an impartial medical specialist. He further contested the
validity of the job offer.
FACTUAL HISTORY
On September 10, 2003 appellant, then a 31-year-old transportation security screener,
filed a traumatic injury claim alleging that on that date while lifting bags onto a belt, she felt a
harsh pinching in her lower back. By letter dated October 12, 2005, the Office accepted her
claim for aggravation of spondylolysis. Appropriate compensation and medical benefits were
paid.
In an April 13, 2006 work capacity evaluation, Dr. Tracy indicated that appellant was
limited to working four hours a day and to pushing/pulling 10 pounds. In a May 2, 2006 report,
he noted that appellant was under his care for chronic low back pain in the aftermath of a workrelated injury dating back to September 10, 2003. Dr. Tracy reviewed appellant’s treatment with
her and noted that he was unable to determine the degree of spondylolisthesis until lumbar
flexion/ extension x-rays are performed, but thus far her lumbar magnetic resonance imaging
showed she had spondylosis with anterolisthesis with small disc protrusion and that her physical
examination showed sacroliitis and bilateral greater trochanteric bursitis as well as chronic
mechanical pain. Dr. Tracy opined that appellant’s work injury was “directly related to her
current pain, due to repetitive bending and lifting, which can exacerbate mechanical pain and
spondylosis as well as anterolisthesis.” He referred to the prior work evaluation form but noted
that appellant was “temporarily totally disabled in regard to her previous occupation until
diagnostic lumbar flexion/extension x-rays determine the degree of anterolisthesis and until
physical therapy is initiated.”
By letter dated August 8, 2006, the Office referred appellant to Dr. David P. Nichols, a
Board-certified orthopedic surgeon, for a second opinion. In an opinion dated August 28, 2006,
Dr. Nichols diagnosed appellant with L5 spondylolysis at L5-S1 degenerative disc disease. He
opined that she would be able to work with lifting restrictions and limited requirements for
bending, stooping and climbing. Dr. Nichols opined that appellant’s current condition was an
aggravation of an underlying preexisting condition. He explained that the spondylolysis is a
congenital condition and the degenerative disc disease is a result of the aging process with
congenital instability in the spine. Dr. Nichols opined that appellant had not fully recovered
from the September 10, 2003 employment injury and the subsequent recurrence of
December 14, 2005. He opined that she would not be able to return to her usual job as a screener
at this time because of the strenuous nature of that particular job involving lifting of luggage. In
an attached work capacity evaluation, Dr. Nichols indicated that appellant was limited to sitting
and standing part time for four hours a day, walking, reaching, squatting, kneeling, climbing and
operating a motor vehicle limited to two hours a day, pushing pulling and lifting up to 15 pounds
two hours a day and twisting limited to one hour a day.
In an August 23, 2006 medical opinion, Dr. Tracy indicated that appellant remained
moderately temporarily disabled, but totally disabled from her previous occupation. In a
November 7, 2006 report, he reviewed the report of Dr. Nichols. Dr. Tracy noted that this
examination differed from his examination in that he believed appellant had more pain behaviors

2

as well as decreased range of motion in the lumbar spine. He assessed her with low back
pain/lumbago; radiculitis/neuritis thoracic/lumbar and myofascial pain syndrome.
In a December 1, 2006 report, Dr. Tracy indicated that appellant was unable to do any
work, even outside of her usual job. In a February 5, 2007 report, he noted low back
pain/lumbago; radiculitis/neuritis thorac/lumbar; myofascial pain syndrome; and depressive
disorder. Dr. Tracy requested authorization for electromyograms and nerve conduction skills.
He noted that appellant remained moderately temporarily disabled but totally disabled in regard
to her previous occupation. Dr. Tracy recommended referral for treatment of pain and related
depression and to address poor coping skills and potentially unrealistic outcome expectations.
By letter dated June 8, 2007, the Office referred appellant to Dr. Arlen Snyder, a Boardcertified orthopedic surgeon, to resolve the conflict of “whether there is continuing disability due
to the accepted injury.” In an opinion dated June 25, 2007, Dr. Snyder stated that it was his
feeling that appellant has chronic low back pain secondary to aggravation of preexisting
spondylolysis which was related to her employment injury; however, he believed that at the
present time appellant was embellishing her symptoms as demonstrated by his physical findings.
He believed that she was fully recovered from her injury of September 10, 2003 and her
subsequent recurrent injury of December 14, 2005. Dr. Synder did not believe that appellant
could go back to her job which required heavy lifting, but did believe that she was able to work
full duty for eight hours with restrictions of no lifting over 20 pounds and can do any sedentary
job. In an accompanying report, he noted that she was limited to pushing and pulling 40 pounds
and lifting 20 pounds. Dr. Snyder also noted that appellant was limited to twisting, bending and
stooping for four hours a day and occasional squatting, kneeling and climbing.
On December 5, 2007 the employing establishment made an offer of a limited-duty
assignment for a transportation security officer. This assignment would require appellant to
work eight hours a day during which time she would intermittently sit, walk and stand.
Appellant would not be required to squat, kneel, climb stairs/ladders or operate a vehicle. She
would be limited to lifting up to 20 pounds three times a day and would only be required to twist,
bend or stoop and grasp (manipulation) for four hours a shift. The job offer indicated that the
limited-duty position would begin on December 17, 2007 and would be located at “BNIA
Checkpoint.”
On December 17, 2007 the Office advised appellant that the position of transportation
security officer, offered by the employing establishment, was suitable to her abilities based on
the opinion of the impartial medical examiner, Dr. Snyder, and advised her that she had 30 days
to either accept the position or provide reasons for refusing the offer. The Office advised
appellant that, if she failed to accept the offered position and failed to demonstrate that the
failure was justified, her compensation would be terminated. This notice was sent to the wrong
address.
In a January 21, 2008 report, Dr. Snyder responded to the Office’s queries by stating that
he believed appellant’s accepted injury had fully resolved, that there was a significant
exaggeration of her subjective complaints based on her June 25, 2007 examination, and that
therefore appellant was able to return to work with restrictions as outlined in the report of

3

February 25, 2007. He noted that these restrictions were to help prevent a recurrence of her
condition.
In a February 12, 2008 medical report, Dr. Michael K. Landi, a Board-certified
neurosurgeon, indicated that appellant had progressive low back pain and right lumbar
radiculopathy with localized bilateral hip pain. He recommended physical therapy and a
magnetic resonance imaging scan. Dr. Landi noted that appellant’s symptoms were causally
related to a work injury of September 10, 2003.
By letter dated March 24, 2008, appellant, through her attorney, argued, inter alia, that
the case was improperly referred to an impartial medical examiner as there was no true conflict
between the opinion of appellant’s physician and the second opinion physician and that the
opinions of Dr. Nichols and Dr. Snyder’s opinion violated the statement of accepted facts.
By letter from the Office to appellant dated April 3, 2008, it indicated that it had
reviewed the offer of employment by the employing establishment and had been informed that
the job remained open. It again gave appellant 30 days to accept or explain the refusal to accept
the position and notified her that, if she failed to return to work without reasonable cause, her
compensation benefits would be terminated.
In response, appellant submitted a March 27, 2008 report, wherein Dr. Landi indicated
that appellant had persistent low back pain and bilateral lumbar radiculopathy. Dr. Landi
recommended a trial of physical therapy. In an April 24, 2008 note, he indicated that appellant
was totally temporarily disabled. Appellant, through her attorney, argued that she was totally
disabled pursuant to Dr. Landi’s report and asked that her benefits not be terminated.
By letter dated May 14, 2008, the Office gave appellant an additional 15 days to accept
the employment and noted that her benefits would be terminated if she did not do so.
By decision dated June 3, 2008, the Office terminated appellant’s compensation benefits
effective June 8, 2008 for failure to accept suitable employment.
LEGAL PRECEDENT
Section 8106(c)(2) of the Federal Employees’ Compensation Act states that a partially
disabled employee who refuses to seek suitable work or refuses or neglects to work after suitable
work is offered to, procured by or secured for him is not entitled to compensation.1 The Office
has authority under this section to terminate compensation for any partially disabled employee
who refuses or neglects suitable work when it is offered. Before compensation can be
terminated, however, it has the burden of demonstrating that the employee can work, setting
forth the specific restrictions, if any, on the employee’s ability to work and has the burden of
establishing that a position has been offered within the employee’s work restrictions, setting
forth the specific job requirements of the position.2 In other words, to justify termination of

1

5 U.S.C. § 8106(c)(2).

2

Frank J. Sell, Jr., 34 ECAB 547 (1983).

4

compensation under 5 U.S.C. § 8106(c)(2), which is a penalty provision, the Office has the
burden of showing that the work offered to and refused or neglected by appellant was suitable.3
Section 8123 of the Act provides that, if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician who shall make an examination.4
ANALYSIS
The Office accepted appellant’s claim for aggravation of spondylosis, and paid
appropriate compensation and medical benefits. On December 5, 2007 the employing
establishment made appellant an offer of a limited-duty assignment as a transportation security
officer. On December 17, 2007 the Office advised appellant that the position offered by the
employing establishment was suitable to her abilities based on the opinion of the impartial
medical examiner, Dr. Snyder, and advised her that she had 30 days to either accept the offer or
provide reasons for rejecting it. The Office advised appellant that, if she failed to accept the
offered position and failed to establish that this refusal was justified, her compensation would be
terminated. As this notice was sent to her at an improper address, the Office properly sent a new
letter dated April 3, 2008 wherein it indicated that it had reviewed the offer of employment,
determined that the position remained open, informed her that she had 30 days to accept the offer
or explain her refusal and indicated that, if she failed to return to work without reasonable cause,
her benefits would be terminated. In response, appellant submitted additional evidence and
argued that she was totally disabled. By letter dated May 14, 2008, the Office gave her an
additional 15 days to accept the employment and informed her that, if she failed to do so, her
benefits would be terminated. By decision dated June 8, 2008, it terminated appellant’s
compensation benefits for failure to accept suitable employment.
The Board finds that the Office properly terminated appellant’s compensation benefits on
the grounds that she refused a suitable offer of work. A conflict existed between appellant’s
treating physician, Dr. Tracy, and the second opinion physician, Dr. Nichols, with regard to
appellant’s abilities to return to work. Although at times Dr. Tracy indicated that appellant was
only temporarily totally disabled from her usual occupation, he also indicated in a December 1,
2006 report that she was unable to do any work. Dr. Nichols found that appellant could work
part time four hours a day within limitations. Due to this conflict, the Office properly referred
appellant to Dr. Snyder for an impartial medical evaluation. Dr. Snyder believed that appellant
had fully recovered from her work injuries of September 10, 2003 and her subsequent recurrent
injury of December 14, 2005. He believed that she could work eight hours a day with
restrictions of no lifting over 20 pounds and no pushing and pulling over 40 pounds. Dr. Synder
also noted that appellant was limited to twisting, bending and stooping for four hours a day and
occasional squatting, kneeling and climbing. The December 5, 2007 job offer made by the
employing establishment as a transportation security officer was within the limits set by
Dr. Snyder. This position required that appellant work eight hours a day during which time she
3

Glen L. Sinclair, 36 ECAB 664 (1985).

4

5 U.S.C. § 8123(a).

5

could sit, walk or stand. The position description indicated that appellant would not be required
to squat, kneel, climb stairs/ladders or operate a vehicle. Appellant would be limited to lifting up
to 20 pounds three times a day and would only be required to twist, bend, stoop or grasp for four
hours a shift. As the opinion of the impartial medical examiner, Dr. Snyder was well
rationalized and well reasoned, as the position offered by the employing establishment was
within these restrictions, as the Office found that this position was within appellant’s restrictions
and gave appellant all required notices prior to terminating benefits, the Office properly
terminated appellant’s compensation benefits based on her refusal of suitable work.
The Office properly found that a conflict existed between appellant’s treating physician,
Dr. Tracy, and the second opinion physician, Dr. Nichols. It properly referred appellant for an
impartial medical examination. Appellant’s attorney also argues that the Office should not have
relied upon the opinions of Drs. Nichols and Snyder as these physicians rejected the statement of
accepted facts in that they found appellant had preexisting spondylosis, whereas the statement of
accepted facts stated that the Office accepted appellant’s claim for lumbosacral spondylosis. The
statement of accepted facts, however, indicates that appellant’s claim was accepted for
aggravation of spondylosis.5 Dr. Nichols found that appellant had an aggravation of the
underlying spondylosis; Dr. Snyder noted an aggravation of appellant’s underlying spondylosis
caused by her work injury. Accordingly, these doctors’ opinions were consistent with the
statement of accepted facts. Finally, appellant contends that the job offer was invalid as it did
not indicate the date the job was available and the location of the job. The Board notes,
however, that the job offer indicated that it was for limited duty beginning December 17, 2007
and that the location of the position was “BNIA Checkpoint,” i.e., the checkpoint at appellant’s
duty station, Buffalo International Airport.
The evidence of record establishes that the position offered was medically and
vocationally suitable and that the Office complied with the procedural requirements of 5 U.S.C.
§ 8106(c). The Board finds that the Office met its burden of proof to terminate benefits in this
case.
CONCLUSION
The Board finds that the Office properly terminated appellant’s benefits on the grounds
that she refused an offer of suitable work pursuant to 5 U.S.C. § 8106(c).

5

The statement of accepted facts dated May 27, 2005 indicated, inter alia, that the Office accepted that appellant
was employed as a transportation security screener by the employing establishment, that she filed a notice of injury
on September 10, 2003 reporting that she injured her lower back by lifting bags onto a conveyor belt at work, that on
the same date she stopped work and was seen by a medical facility, that she subsequently came under the care of
Dr. Tracy and that she lost time from work from September 10, 2003 until early March 2004, when she returned to
light duty. An addendum to statement of accepted facts dated June 20, 2006 indicated, inter alia, that the Office
accepted appellant’s claim for aggravation of spondylosis, that appellant filed a claim alleging a recurrence on
December 14, 2005, that the Office accepted this claim and that appellant stopped work beginning December 14,
2005 and has not returned to gainful employment.

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 3, 2008 is affirmed.
Issued: September 29, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

7

